IN THE SUPREME COURT, STATE OF WYOMING

                                   2016 WY 59

                                                     APRIL TERM, A.D. 2016

                                                           June 10, 2016

TAYLOR WOFFORD,

Petitioner,

v.
                                               S-15-0226
CITY OF LARAMIE,

Respondent.

KARA WALTERS,

Petitioner,

v.                                             S-15-0227

CITY OF LARAMIE,

Respondent.

                                Original Proceedings
                            Petitions for Writ of Review
                          District Court of Albany County
                      The Honorable Jeffrey A. Donnell, Judge

Representing Petitioners:
      R. Michael Vang of R. Michael Vang, P.C., Laramie, Wyoming.

Representing Respondent:
      Holli Austin-Belaski of City of Laramie Attorney Office, Laramie Wyoming.

Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
FOX, Justice.

[¶1] The City of Laramie’s Municipal Ordinance 10.24.030(H) created a class of
aggravated offenders for those convicted of driving while under the influence with an
alcohol concentration of 0.15% or more. Taylor Wofford and Kara Walters were both
convicted of driving while under the influence and sentenced to the mandatory minimum
pursuant to the aggravated offender ordinance for alcohol concentrations above 0.15%.
Their convictions were upheld on appeal to the Albany County District Court. Mr.
Wofford and Ms. Walters then filed separate petitions for writ of review. The cases were
consolidated, and the petitions were granted as to the issues set forth below. We find that
Laramie Municipal Ordinance 10.24.030(H) flouts the uniformly applicable statutes
governing traffic regulations, and remand to the district court for proceedings consistent
with this opinion.

                                         ISSUES

[¶2]   This Court accepted the following issues for review:

             Wofford v. City of Laramie -- No. S-15-0226:

                    1. Is the Defendant’s BAC level an element of an
             “aggravated offender” DWUI charge pursuant to LMO
             § 10.24.030(H), which must be proven beyond a reasonable
             doubt?

                    2. Can the City of Laramie create a minimum
             mandatory jail sentence for BAC results of 0.15% or more,
             which exceed the punishment allowed for the same BAC
             level under Wyoming law?

             Walters v. City of Laramie -- No. S-15-0227:

                    3. Did the trial court violate Ms. Walters’ due
             process rights, where the jury was instructed to find beyond a
             reasonable doubt that the Defendant’s BAC result was eight
             one-hundredths of one percent (0.08%) or more, however, the
             Defendant was sentenced to a minimum mandatory thirty (30)
             day jail sentence for allegedly having a BAC result of fifteen
             one-hundredths of one percent (0.15%) or more in violation
             of the City of Laramie’s “aggravated offender” DUI charge?




                                            1
Because the second issue presented by Mr. Wofford is determinative in this case, we will
address it first and refrain from resolving the other issues presented.1

                                               FACTS

[¶3] In 2010, the City of Laramie adopted Laramie Municipal Ordinance 10.24.030(H),
which imposed enhanced penalties for driving while under the influence if the offender’s
alcohol concentration (BAC) was “fifteen one-hundredths of one percent or more, as
measured within two hours after the time of driving following a lawful arrest resulting
from a valid traffic stop.” Under the ordinance, a driver with a BAC over 0.15% is
subject to a mandatory minimum sentence of seven days in jail for a first offense, and
thirty days for a second offense. The state statute governing driving while under the
influence does not include a mandatory minimum sentence for a first-time offender, and
requires a seven-day mandatory minimum sentence for a second offense. Wyo. Stat.
Ann. § 31-5-233(e) (LexisNexis 2015). It provides only that a first-time offender may be
punished by “imprisonment for not more than six (6) months.” Id. Furthermore, the state
statute considers a BAC of 0.15% or more for first-time offenders only for purposes of
requiring them to drive vehicles equipped with an ignition interlock device. Wyo. Stat.
Ann. § 31-5-233(f)(ii) (LexisNexis 2015). Thus, while the Laramie ordinance’s
mandatory minimum sentence is within the range of imprisonment provided for in state
statute, it gives the finding of an elevated BAC a different consequence than the state
statute does, by increasing the mandatory minimum penalties.

[¶4] Petitioner Kara Walters was arrested and charged with driving while under the
influence in violation of Laramie Municipal Ordinance 10.24.010. At trial, the
prosecution presented evidence that Ms. Walters’ BAC was 0.18% within two hours of
her arrest. (The elements instruction, however, only required that the jury determine
whether Ms. Walters’ BAC was 0.08% or more.) The jury convicted Ms. Walters. At
sentencing, the municipal court relied on the aggravated offender ordinance to sentence
Ms. Walters to a mandatory minimum sentence of thirty days in jail for her second
offense in accordance with Laramie Municipal Ordinance 10.24.030(H).2

1
  The City concedes that under the United States Supreme Court’s ruling in Alleyne v. United States, 133
S. Ct. 2151, 186 L. Ed. 2d 314 (2013), the Laramie Municipal Court erred when it determined that the BAC
of the Petitioners was not required to be found beyond a reasonable doubt by the jury. Because the
Petitioners’ high BAC subjected them to a mandatory minimum sentence pursuant to Laramie Municipal
Code 10.24.030(H), it was an element of the crime required to be proven by the prosecution beyond a
reasonable doubt. “Any fact that, by law, increases the penalty for a crime is an ‘element’ that must be
submitted to the jury and found beyond a reasonable doubt. Mandatory minimum sentences increase the
penalty for a crime. It follows, then, that any fact that increases the mandatory minimum is an ‘element’
that must be submitted to the jury.” Id. at 2155 (internal citation omitted).
2
  The ordinance provides:

                Any person convicted of violating this chapter shall be sentenced as an
                aggravated offender if the person has an alcohol concentration of fifteen


                                                   2
[¶5] Petitioner Taylor Wofford was arrested and charged with driving while under the
influence in violation of Laramie Municipal Ordinance 10.24.010. Mr. Wofford
proceeded to trial where the prosecution presented evidence that his BAC was 0.17%
within two hours of his arrest. (Again, the jury was instructed that they needed only to
determine that Mr. Wofford’s BAC was 0.08% or more to convict.) The jury convicted
Mr. Wofford. At sentencing, the prosecutor argued that the municipal court should treat
Mr. Wofford as an aggravated offender pursuant to Laramie Municipal Ordinance
10.24.030(H). The court agreed, and sentenced Mr. Wofford to the mandatory minimum
sentence of seven days in jail for a first-time offender, with two days credit for time
served.

[¶6] The Petitioners both appealed to the Albany County District Court, where their
convictions and sentences were affirmed. Petitioners filed separate Petitions for Writ of
Review in this Court, which we consolidated and granted in part.

                                          DISCUSSION

Can the City of Laramie create a minimum mandatory jail sentence for BAC results of
0.15% or more, which exceed the minimum punishment for the same BAC level under
Wyoming law?

[¶7] The issue of whether the City of Laramie possessed the authority to adopt Laramie
Municipal Ordinance 10.24.030(H) requires us to interpret the relevant statutory
provisions. Our review is therefore de novo. MF v. State, 2013 WY 104, ¶ 6, 308 P.3d
854, 857 (Wyo. 2013). The City of Laramie characterizes this issue as one of
preemption, citing Gueke v. Board of County Commissioners for Teton County, 728 P.2d
167, 168 (Wyo. 1986), overruled by Dunnegan v. Laramie County Commissioners, 852
P.2d 1138 (Wyo. 1993), for the proposition that “local governments ‘may pass laws
which go beyond a state statute governing the same subject as long as the local law is not
in direct conflict with the statute and the legislature has not preempted the regulation of
the field.’” Id. at 168.




              one-hundredths of one percent or more, as measured within two hours
              after the time of driving following a lawful arrest resulting from a valid
              traffic stop. For a first offense, the offender shall be guilty of a
              misdemeanor punishable by imprisonment for not less than seven days
              nor more than six months . . . . For a second or subsequent offense, the
              offender shall be guilty of a misdemeanor punishable by imprisonment
              for not less than thirty days nor more than six months.

Laramie Municipal Ordinance 10.24.030(H).


                                                  3
[¶8] In Gueke, this Court found that Teton County had the authority to impose greater
restrictions on fireworks than those under state statute. 728 P.2d at 171. But there, the
act governing use of fireworks specifically authorized municipalities to enact further
restrictions upon the sale and use of fireworks within city limits:

              “This act [§§ 35-10-201 to 35-10-207] shall not be construed
              to prohibit the imposition by municipal ordinance of further
              regulations or prohibitions upon the sale, use and possession
              of fireworks within the corporate limits of any city or town,
              but no such city or town shall permit or authorize the sale,
              use, or possession of any fireworks in violation of this act.”
              § 35-10-205, W.S.1977.

Id. at 168. (In Dunnegan, this Court emphasized the importance of this provision when it
held that it applied only to municipalities, and not counties, and it therefore found that
counties were not authorized to enact more restrictive laws governing fireworks. 852
P.2d at 1141.) The statutes governing driving while under the influence contain no such
broad authorization to municipalities. Instead, the statutes regulating traffic demonstrate
that the legislature has “preempted the field.” Gueke, 728 P.2d at 168.
[¶9] “In interpreting statutes, our primary consideration is to determine the
legislature’s intent. All statutes must be construed in pari materia and, in ascertaining
the meaning of a given law, all statutes relating to the same subject or having the same
general purpose must be considered and construed in harmony.” BP Am. Prod. Co. v.
Dep’t of Revenue, State of Wyo., 2005 WY 60, ¶ 15, 112 P.3d 596, 604 (Wyo. 2005)
(quoting Loberg v. State ex rel. Wyo. Workers’ Safety & Comp. Div., 2004 WY 48, ¶ 5,
88 P.3d 1045, 1048 (Wyo. 2004)). Moreover, “it is a fundamental rule of statutory
interpretation that . . . every word, clause, and sentence must be construed so that no part
is inoperative or superfluous.” Deloges v. State ex rel. Wyo. Worker’s Comp. Div., 750
P.2d 1329, 1331 (Wyo. 1988).
[¶10] The Wyoming DWUI statutes are part of the “Uniform Act Regulating Traffic on
Highways” (the Act). Wyo. Stat. Ann. §§ 31-5-101 through 31-5-1701 (LexisNexis
2015). Section 31-5-108 of the Act declares:

                      The provisions of this act shall be applicable and
              uniform throughout this state and in all political subdivisions
              and municipalities therein. Local authorities may, however,
              adopt by ordinance, traffic regulations for all streets within
              their city limits and highways under their corporate
              jurisdiction and shall have the express authority to enforce the
              traffic regulations so adopted, by action in their respective
              local municipal courts.



                                             4
Wyo. Stat. Ann. § 31-5-108. The legislature’s intent in adopting this language is clear.
Traffic regulations, including those regulating driving while under the influence, are to be
“identical or consistent”3 throughout the state. See Wyo. Game & Fish Comm’n v.
Thornock, 851 P.2d 1300, 1304 (Wyo. 1993) (“When the language in a statute is plain
and unambiguous, the words are to be accorded their plain and ordinary meaning unless
there is found some manifestation of a legislative intent that they not be accorded that
plain and ordinary meaning.”). We read the second sentence of § 31-5-108 in pari
materia with the first sentence, and in a manner that avoids rendering one part of the
statute inoperative or superfluous. The first sentence must therefore modify the second.
The first sentence of the statute expressly states the legislature’s intent that the Act be
applied uniformly.       The second sentence authorizes political subdivisions and
municipalities to adopt and enforce traffic regulations within that uniform state scheme.4

[¶11] Section § 31-5-109 supports our reading of the language of § 31-5-108. It
authorizes local authorities to regulate twenty specific traffic issues (for example,
“[r]egulating or prohibiting stopping, standing or parking” (Wyo. Stat. Ann. § 31-5-
109(a)(i), and also authorizes them to adopt “such other traffic regulations as are
specifically authorized by this act” (Wyo. Stat. Ann. § 31-5-109(a)(xx)). “For purposes
of determining uniformity . . . we examine not only the individual state statute at issue.
We look at whether the entire enactment of which the statute is a part is uniformly
applicable.” Farha v. City of Wichita, 161 P.3d 717, 725-26 (Kan. 2007) (citation
omitted).

[¶12] The uniformity of traffic regulations is a concern unique to the state. Uniformity
“is a rule of necessity based upon the need to prevent dual regulation which would result
in uncertainty and confusion[.]” Missouri Pac. R.R. v. Bd. of Cty. Comm’rs of Greeley
Cty., 643 P.2d 188, 192 (Kan. 1982) (citations omitted). The Wyoming legislature

3
  “Uniform” means “identical or consistent, as from example to example, place to place, or moment to
moment.” Dictionary.com, at http://www.dictionary.com/browse/uniform?s=t (last visited June 7, 2016).
4
  This “uniform” language of the statute tracks the language of Wyo. Const. art. 13, §1(b), the “home rule
amendment,” which states:
                All cities and towns are hereby empowered to determine their local
                affairs and government as established by ordinance passed by the
                governing body, subject to referendum when prescribed by the
                legislature, and further subject only to statutes uniformly applicable to all
                cities and towns[.]
See Thomas S. Smith, No Home on the Range for Home Rule, 31 Land & Water L. Rev. 791, 803 (1996).
Although constitutional questions may be implicated, we will not further discuss them for two reasons:
First, “we will not address constitutional issues if we are able to resolve the case on other grounds.”
Wilson v. Bd. of Cty. Comm’rs of Cty. of Teton, 2007 WY 42, ¶ 14, 153 P.3d 917, 922 (Wyo. 2007).
Second, we are reluctant to frame the issues for litigants when they have not raised them or “supported
[them] by cogent argument or authoritative citation.” State v. Campbell Cty. Sch. Dist., 2001 WY 90,
¶ 35, 32 P.3d 325, 333 (Wyo. 2001).


                                                     5
enacted a comprehensive act governing traffic. It clearly instructed that the Act’s
provisions should be “applicable and uniform throughout this state,” although it
authorized local governments to enact local ordinances consistent with the Act’s
provisions. Wyo. Stat. Ann. § 31-5-108. It granted specific and clearly delineated
powers to local authorities within the larger regulatory scheme. Wyo. Stat. Ann. §§ 31-5-
109, 110. It set forth the range of penalties for a DWUI first offender, Wyo. Stat. Ann.
§ 31-5-233(e), including requiring an ignition interlock device for those convicted of
driving with a BAC of 0.15% or more, Wyo. Stat. Ann. § 31-5-233(f)(ii), and imposing a
mandatory minimum sentence for second offenders of seven days, Wyo. Stat. Ann. § 31-
5-233(e). It is clear the legislature intended traffic regulations, including those related to
driving while under the influence, be uniformly applied throughout the state. The state
statutes governing DWUI offenders do not include enhanced sentences for an aggravated
offender category, nor do they require a mandatory minimum jail sentence based on the
BAC of a first-time offender. The enhanced penalties in Laramie Municipal Ordinance
10.24.030(H) disrupt the uniformity of the statutory scheme. When this occurs, the
municipal ordinance must fail because it is not consistent with “uniform [regulation]
throughout this state and in all political subdivisions and municipalities therein.” Wyo.
Stat. Ann. § 31-5-108. Laramie Municipal Ordinance 10.24.030(H) is therefore void.

[¶13] We must now determine whether Laramie Municipal Ordinance 10.24.030(H) can
be severed without invalidating the entire ordinance.5 An invalid provision is severable
“if, and only if, it is grammatically, functionally, and volitionally separable” from the
remainder. 6 Eugene McQuillin, The Law of Municipal Corporations § 20:72 (3d ed.
updated April 2016). “[A] local ordinance is ‘grammatically separable’ . . . if it is distinct
and separate and, hence, can be removed as a whole without affecting the wording of any
of the measure’s other provisions[.]” Id. “For . . . a local ordinance to be ‘functionally
separable,’ the remainder after separation of the invalid part must be complete in itself
and capable of independent application and the invalid portion must not have been
necessary to the measure’s operation and purpose.” Id. Subsection (H) of Laramie
Municipal Ordinance 10.24.030 is clearly both grammatically and functionally separable
from the remainder of the ordinance. Because the entirety of the offending portion is
encompassed within a subsection, the invalid subsection can easily be separated without
doing violence to either the grammar or functionality of the remainder. “The
‘volitionally separable’ requirement is satisfied if the remainder is complete in itself and
would have been adopted by the legislative body had the latter foreseen the partial
invalidation of the statute[.]” Id. The offending subsection of the ordinance was not
adopted until after the remainder was in place. See Code Comparative Table and
Disposition List, available at https://www2.municode.com/library/wy/laramie/codes/
code_of_ordinances?nodeId=COCOTADILI (last visited June 7, 2016) (Ordinance No.

5
 The Laramie Municipal Code does not contain a severability clause applicable to its DWUI regulations;
however, “[a] severability clause is not necessary to maintain the partial validity of an ordinance.”
Eugene McQuillin, 6 Law of Municipal Corporations § 20:72 (3d ed. updated April 2016).


                                                  6
1592 enacted on December 21, 2010, stating that subsection (H) was added at that time to
Laramie Municipal Ordinance 10.24.030).6 As a result, the Laramie City Council clearly
contemplated the remainder of the statute operating without the invalid subsection prior
to its enactment, and can do so again after it is removed. Laramie Municipal Ordinance
10.24.030(H) is therefore severed from the remainder of the ordinance.

[¶14] Unlike Mr. Wofford, Ms. Walters did not raise the validity of Laramie Municipal
Ordinance 10.24.030(H) as an issue in her Petition for Writ of Review. Nevertheless, our
invalidation of Laramie Municipal Ordinance 10.24.030(H) is dispositive as to both
Petitioners in this action.

                When a writ of review is granted, the reviewing court “may
                set forth the particular issue or point of law which will be
                considered.” W.R.A.P. 13.07 (emphasis added). The
                reviewing court’s review is not limited to only an issue
                defined by the respondent. Instead the reviewing court may
                “reverse, vacate, remand or modify the decision for errors
                appearing on the record.” W.R.A.P. 13.08 (emphasis added).

Bd. of Cty. Comm’rs for Sublette Cty. v. Exxon Mobil Corp., 2002 WY 151, ¶ 21, 55 P.3d
714, 721 (Wyo. 2002). Both Petitioners’ sentences are therefore vacated.

                                           CONCLUSION

[¶15] Laramie Municipal Ordinance 10.24.030(H) violates the statutory requirement that
the provisions of the “Uniform Act Regulating Traffic on Highways” be applicable and
uniform throughout this State, and is therefore void. This matter is remanded to the
district court to proceed in accordance with this decision.




6
  The Court takes judicial notice of the City of Laramie’s Code Comparative Table and Disposition List in
accordance with W.R.E. 201, as it is “capable of accurate and ready determination by resort to sources
whose accuracy cannot reasonably be questioned.” W.R.E. 201(b). “[I]f an ordinance is available, is
reliable and is known to the court, it should be judicially noticed.” 2 Norman J. Singer and J.D. Shambie
Singer, Statutes and Statutory Construction § 39:1, at 186 (7th ed. 2009 New Edition).



                                                   7